Citation Nr: 1535068	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disability.

3.  Entitlement to higher ratings for coronary artery disease (currently rated 30 percent prior to January 24, 2011, and 60 percent from that date).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to October 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO reopened the Veteran's claim of service connection for a right eye disability, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  

The Board also notes that the Veteran submitted additional evidence after the December 2013 statement of the case (SOC) was issued. This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

In his March 2013 notice of disagreement, the Veteran stated that he developed a gum disorder from herbicide exposure.  In a January 2014 statement that accompanied his VA Form 9 (received in February 2014), he stated that he developed osteoarthritis in the left knee and right hip.  As he appears to be raising claims of service connection for these disabilities, they are referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.

The issues of service connection for a skin disability, and for increases in the ratings for coronary artery disease, are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied the Veteran's initial claim of service connection for a right eye disability based essentially on a finding that the Veteran was not shown to have a diagnosis of a right eye disability.

2.  Evidence received since the September 2001 rating decision tends to show that the Veteran currently has a right eye disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability; and raises a reasonable possibility of substantiating such claim.

3.  The preponderance of the evidence is against a finding that the Veteran's current right eye disability manifested during service or is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).   

2.  The Veteran's current right eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants that part of the benefit sought by reopening the claim of service connection for a right eye disability, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.  

With respect to the Veteran's underlying claim of service connection for a right eye disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in November 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and postservice VA treatment records have been secured.  Although not required until a previously denied claim is reopened, the RO arranged for a VA eye examination in November 2012. The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A September 2000 rating decision denied the Veteran's original claim of service connection for a right eye disability based on a finding that he was not shown to have a diagnosis of a right eye disability.  A September 2001 rating decision, following mandated VCAA notice, continued the denial.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the September 2000 rating decision included service treatment records (STRs) and private treatment records, none of which showed or suggested a diagnosis of a current right eye disability.  

As the claim was previously denied based on a finding that the Veteran did not have a current diagnosis of a right eye disability, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a diagnosis of a right eye disability).  Evidence received since the September 2001 rating decision includes additional VA treatment records and a November 2012 VA eye examination which show diagnoses of cataracts and keratoconus.  Accordingly, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a right eye disability must be reopened.

The Board finds that it may adjudicate this claim on the merits because the RO adjudicated the claim on a direct basis in the December 2013 statement of the case.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the issue on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs include a December 1967 complaint of a foreign body in the Veteran's right eye; he could not see or flush the object out.  On examination, it was removed and he was given an eye patch.

The first postservice treatment record in the file is from April 2012, where the Veteran complained of visual disturbances and referred to a "prior episode" during military service in approximately 1969.  He also reported intermittent double vision. The VA physician noted that the Veteran has not "truly had visual disturbances in the new course of time" with the exception of refractive air requiring the use of glasses.  He referred the Veteran to an ophthalmologist for followup because of macular degeneration concerns.

A May 2012 VA ophthalmology record notes that the Veteran reported visual disturbances, wavy effect/distorted images, and diplopia.   He also complained of blurry vision, occasional photophobia, and problems seeing and reading.  Refractive error, and possible macular hole in the right eye were diagnosed.  An August 2012 VA treatment record notes that he had some eye trauma in his right eye in service and complained of poor vision ever since.  The ophthalmologist suggested that there was a mild break in the Bruch's membrane that was not detected on optical coherence tomography (OCT); the only other possibility for his current vision loss is a cataract in the right eye.  

In September 2012, he was referred for cataract evaluation.  During treatment, he expressed concern that his eyes and vision may have been affected by the trauma he sustained in Vietnam.  Following examination, the ophthalmologist diagnosed keratoconus and cataracts in both eyes and opined that his keratoconus caused a majority of his symptoms.   He noted a history of trauma in each eye but determined that there was no retinal issue.

On November 2012 VA eye examination, the examiner noted the December 1967 complaint and a subsequent May 1968 STR which noted that vision in the Veteran's right eye was 20/20; there was no evidence of a corneal disorder, but mild myopia was noted.  On examination, his pupils were equal, round, and reactive to light; extraocular muscles were intact and there was no evidence of hyperemia or discharge.  The examiner diagnosed keratoconus and cataracts and, after reviewing the claims file, opined that such disabilities were not caused by or a result of the service-related small foreign body injury in December 1967 as subsequent service records showed normal cornea and vision thereafter.  

The Board notes that, the Veteran's STRs show that his vision was 20/30 in March 1969 and 20/40 in August 1975.  For VA purposes, normal visual acuity is considered 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (with 20/40 vision in each eye, a noncompensable rating is assigned and vision worse than 20/40 is compensable); see also 38 C.F.R. § 4.84a, Table for Impairment of Central Visual Acuity, Code 6070 (when correct visual acuity in the nonservice-connected eye is 20/40 (normal), and the service-connected eye has only light perception, Code 6064 provides for an evaluation of 30 percent).  

In January 2014 correspondence, a private physician noted that the Veteran complained of decreased vision and the sensation of a floater and light flashes in his right eye.  The physician noted a remote history of an injury to the right eye in service from which he recovered with some mild vision loss.  The Veteran also reported intermittent diplopia during that incident, which he said he learned to manage.  On examination, he was found to have a dense posterior subcapsular cataract in the right eye; the exam was otherwise remarkable.  Diplopia was not diagnosed.  The physician did not provide an opinion relating the Veteran's right eye disability to service but suggested that the symptoms of flashing and floaters were suspicious for a possible retinal tear.

The Board finds that the evidence of record does not support a finding of service connection for a right eye disability.  The November 2012 VA examiner's opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning. The examiner cited the Veteran's in-service injury, but found the recorded post-service treatment did not show he had a current right eye disability related to his active service. Accordingly, the opinion is highly probative. 

Although the Veteran submitted correspondence from his private physician, there is no etiological opinion relating his right eye condition to service.  The physician noted a remote history of a right eye injury in service but did not relate the diagnosed cataract to the incident in service.

In the absence of any persuasive and probative evidence that the Veteran's current right eye disability is etiologically related to active service, service connection is not warranted and the claim must be denied.  The Board has considered the Veteran's claim attributing his right eye disability to service, but as noted, the evidence of record does not demonstrate that he has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that he may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

The appeal to reopen a claim of service connection for a right eye disability is granted.

Service connection for a right eye disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  



Service Connection for a Skin Disability

The Veteran contends that his skin disability is due to Agent Orange exposure.  Specifically, in a July 2012 VA treatment record, he complained of recurring bumps on his scalp, shoulders, and arms, which he dates back to his Vietnam days.  Diagnoses of folliculitis/possible acne variant, post-inflammatory hyperpigmentation, and prurigo nodularis were given.  

As exposure to herbicides has previously been conceded, and as the evidence shows that he has a current skin disability which may be related to service, the Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006) (when a nexus between a current disability and an in-service event is "indicated," there must be a medical opinion that provides some nonspeculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus).

Increased Rating for Coronary Artery Disease

In conjunction with his February 2014 VA Form 9, substantive appeal, the Veteran included a May 2013 medical record from Austin Heart, PLLC, which indicated that he was last seen in January 2012.  In a statement accompanying his substantive appeal, he referred to "numerous cardiovascular checkups."  Records of such treatments are not associated with the record, and do not appear to have been sought.  As such records may contain pertinent information, they should be secured.  

 Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his skin disability, and for coronary artery disease, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include treatment records from Austin Heart, PLLC.  The AOJ should secure for the record the complete clinical records of all such evaluations and treatment from all providers identified.

2. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his diagnosed skin disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each skin disability entity found. 

(b) Identify the likely etiology for each skin disability entity diagnosed since January 20, 2011, to include folliculitis/possible acne variant, post-inflammatory hyperpigmentation, and prurigo nodularis.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during his service, to include as due to exposure to Agent Orange?

Please explain the rationale for all opinions.  

3.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


